Exhibit 10.2

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETED
ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

 

LOGO [g190715ex10_2pg01.jpg]

COCA-COLA PLAZA

ATLANTA, GEORGIA

 

J. ALEXANDER M. DOUGLAS, JR.

PRESIDENT

COCA-COLA NORTH AMERICA

   

P. O. BOX 1734

ATLANTA, GA 30301

            

 

404 676-4421

FAX 404-598-4421

April 29, 2016

Coca-Cola Bottling Co. Consolidated

4100 Coca-Cola Plaza

Charlotte, NC 28211

Attention:    Jamie Harris

   Executive Vice President, Business Transformation

Re: CCNA Exchange for Regional Producing Bottlers

Dear Jamie:

In connection with the manufacturing facility transaction contemplated by that
certain Asset Purchase Agreement, dated as of October 30, 2015, between
Coca-Cola Bottling Co. Consolidated (together with its direct and indirect
wholly-owned subsidiaries, “Bottler”) and Coca-Cola Refreshments USA, Inc.
(“CCR”) (the “Transaction”), The Coca-Cola Company (“Company”) and Bottler agree
as follows:

 

  1.

As used herein “RMA” means each Initial Regional Manufacturing Agreement
executed in connection with the Transaction and each Initial Regional
Manufacturing Agreement and Regional Manufacturing Agreement entered into
between the parties or their affiliates on or after the date of this Letter
Agreement, as any of such agreements may be amended or restated from time to
time. This Letter Agreement will apply to each RMA or amended RMA entered into
by Bottler and Company, including those entered into prior to the date of this
Letter Agreement. Capitalized terms used, but not defined, in this Letter
Agreement have the meaning specified in the RMA, unless otherwise noted.

 

  2.

To support and enable [***], and to strengthen the competitiveness of the
Coca-Cola finished goods production system, Company, acting by and through its
Coca-Cola North America division (“CCNA”), will, on or before January 1, 2017,
unilaterally establish and operate an exchange process (“CCNA Exchange”) that
will provide [***] for each SKU (as defined in Bottler’s Comprehensive Beverage
Agreement(s)) of Authorized Covered Beverages sold [***] in accordance with the
RMA.

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

  3.

Among other things, in establishing and operating the CCNA Exchange, CCNA will:

 

  a.

Develop and unilaterally establish [***] for each SKU of Authorized Covered
Beverages sold [***], as provided in the RMA;

 

  b.

Develop and unilaterally establish [***] for each SKU of Authorized Covered
Beverages as provided in the RMA;

 

  c.

Obtain from the NPSG, [***];

 

  d.

For calendar year 2016, calculate (i) the net revenue received by Bottler on
sales of Authorized Covered Beverages to U.S. Coca-Cola Bottlers as provided in
Initial Regional Manufacturing Agreement Section 4.1.1 and (ii) the aggregate
amount of [***]. If the amount calculated under Section 3(d)(i) hereof is less
than the amount calculated under Section 3(d)(ii) hereof, Company will through
the CCNA Exchange, reimburse Bottler for the difference within a reasonable
period of time following the end of calendar year 2016. If the amount calculated
under Section 3(d)(i) hereof is greater than the amount calculated under Section
3(d)(ii) hereof, Bottler will, through the CCNA Exchange, reimburse Company for
the difference within a reasonable period of time following the end of calendar
year 2016.

 

  e.

For calendar year 2017, calculate (i) the net revenue received by Bottler on
sales of Authorized Covered Beverages to other RPBs as provided in Initial
Regional Manufacturing Agreement Section 4.1.2.1, and to EPBs and PBs as
provided in Initial Regional Manufacturing Agreement Section 4.1.3.1 and
(ii) the aggregate amount of [***]. If the amount calculated under Section
3(e)(i) hereof is less than the amount calculated under Section 3(e)(ii) hereof,
Company will, through the CCNA Exchange, reimburse Bottler for the difference
within a reasonable period of time following the end of calendar year 2017. If
the amount calculated under Section 3(e)(i) hereof is greater than the amount
calculated under Section 3(e)(ii) hereof, will, through the CCNA Exchange,
reimburse Company for the difference within a reasonable period of time
following the end of calendar year 2017.

 

  f.

Beginning January 1, 2018, (i) calculate the sum of [***]; and (ii) for each SKU
of Authorized Covered Beverages sold by Bottler to EPBs and PBs, calculate
[***].

 

  i.

For each SKU where the sum of [***] is greater than [***] charged by Bottler to
EPBs and PBs in accordance with the RMA, CCNA will, through the CCNA Exchange,
reimburse Bottler for the difference within a reasonable period of time; and

 

  ii.

For each SKU where the sum of [***] is less than [***] charged by Bottler to
EPBs and PBs in accordance with the RMA, Bottler will reimburse CCNA, through
the CCNA Exchange, for the difference within a reasonable period of time.

 

2

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

  4.

Upon Company’s request, Bottler will provide to Company such information
necessary to allow Company and Bottler to perform the actions described in this
Letter Agreement. Company will hold such Financial Information in accordance
with the confidentiality provisions of RMA Section 39 and will not use such
information for any purpose other than to perform the actions described in this
Letter Agreement.

 

  5.

Company and Bottler acknowledge that further refinements to the CCNA Exchange
may be needed to support and enable [***] and to strengthen the competitiveness
of the Coca-Cola finished goods production system. Company and Bottler
anticipate that any such refinements would be made as soon as reasonably
practicable, and that the form of Regional Manufacturing Agreement attached as
Schedule 9.4 of each Initial Regional Manufacturing Agreement executed by
Bottler would thereafter be modified to include Sections 2 through 4 of this
Letter Agreement, as modified or supplemented to reflect any mutually agreed
refinements to the description of the CCNA Exchange.

Company and Bottler expressly reserve and do not waive hereunder any and all
rights under the RMA or any other agreement. Company and Bottler agree that the
contents of this Letter Agreement are confidential and that none of the parties
may discuss or disclose any of the provisions herein without the express written
permission of the other parties, except (i) as required under applicable
securities laws, legal process or other laws, (ii) that each party may disclose
the contents of this Letter Agreement to those of its directors, officers,
employees, lenders, potential financing sources and representatives of its
legal, accounting and financial advisors (the persons to whom such disclosure is
permissible being collectively referred to herein as “Representatives”) who have
a need to know such information as long as such Representatives are informed of
the confidential and proprietary nature of the information. The parties agree
that the merger, integration and similar provisions in each RMA stating that
such RMA encompasses all agreements between the parties and supersedes all prior
agreements will not have any effect on the validity and continuance of the
provisions of this Letter Agreement, and Company and Bottler agree never to
assert that this Letter Agreement has been superseded by a merger, integration
or similar provision of any RMA unless the parties specifically state in such
RMA that they intend to modify or supersede this Letter Agreement by making
specific reference to this Letter Agreement.

[Remainder of page intentionally left blank; signature page follows]

 

3

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Sincerely,

/s/ J.A.M. Douglas, Jr.

J. A. M. Douglas, Jr. President, Coca-Cola North America

 

Accepted and Agreed to:    COCA-COLA BOTTLING CO. CONSOLIDATED    By:  

/s/ James E. Harris

   Name:   James E. Harris    Title:   Executive Vice President, Business
Transformation